Appeal from an order of a Special Term of the Supreme Court, Albany County. In this proceeding to review a determination of the respondents finding petitioner guilty of misconduct and incompetency and dismissing him December 27, 1949 from the position of unemployment insurance field superintendent, a motion for summary judgment was made by petitioner in 1950 *735which was denied and the petition dismissed on the merits (201 Mise. 39). A judgment was entered to this effect June 13, 1951 and this court affirmed (279 App. Div. 1113) and denied permission to appeal to the Court of Appeals (280 App. Div. 901). The Court of Appeals denied permission to appeal (305 Ñ. T. 933). By this motion petitioner applied in June, 1953 to the Special Term for renewal and rehearing of the motion for summary judgment. No additional facts are set forth not considered or available on the prior submission ; and, in effect, the petitioner argues that there was a misapprehension of law by the court in deciding the prior motion for summary judgment. No sound ground has been demonstrated why the Special Term should have granted a rehearing and its refusal to do so is soundly justified. Order affirmed, with $10 costs. Foster, P. J., Bergan, Coon and Gibson, JJ., concur.